DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Faster R-CNN: Towards Real-Time Object Detection with Region Proposal Networks” by Ren et al. (hereinafter ‘Ren’).
In regards to claim 1, Ren teaches obtaining a plurality of recognition result candidates in sensing data 5and a likelihood of each of the plurality of recognition result candidates, the plurality of recognition result candidates and the likelihood being obtained by inputting the sensing data to a model that is trained by machine learning (See Ren Figure 1 and Section 3, Ren teaches a region proposal network that extracts likelihood regions and confidence values.) and 


In regards to claim 2, Ren teaches performed by the computer and further comprising: presenting a processing result based on the at least one recognition 20result candidate that is output. (See Ren Figure 1).

In regards to claim 4, Ren teaches wherein the relationship is at least one of: whether the recognition result candidate overlaps with the part; and a degree of overlap of the recognition result candidate with the part. (See Ren Figure 1 and Section “Sharing Convolutional Features for Region Proposal and Object Detection”)

In regards to claim 5, Ren teaches wherein each of the at least one recognition result candidate selected from the plurality of recognition result candidates is a recognition result candidate whose likelihood is higher than a threshold among the plurality of recognition result candidates. (See Ren Figure 1 and Section “Sharing Convolutional Features for Region Proposal and Object Detection”)

In regards to claim 7, Ren teaches performed by the computer and further comprising: outputting a likelihood of each of the at least one recognition result candidate that is selected.  (See Ren Figure 1).

In regards to claim 258, Ren wherein the sensing data is an image, the recognition processing is object, recognition processing on the image, 36and each of the plurality of recognition result candidates is a candidate for an object shown in the image. (See Ren Figure 1).

Claim 9 teaches limitations that are similar to claim 1. Therefore, claim 9 is rejected similarly as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Faster R-CNN: Towards Real-Time Object Detection with Region Proposal Networks” by Ren et al. (hereinafter ‘Ren’) in view of “Visualizing Deep Neural Network Decisions: Prediction Difference Analysis” by Zintgraf et al. (hereinafter ‘Zintgraf’).
In regards to claim 3, Ren teaches all the limitations of claim 1. However, Ren does not expressly teach wherein the processing result indicates a degree of contribution of each of a plurality of values included in the sensing data to a likelihood of each of the 25at least one recognition result candidate that is output.
Zintgraf teaches wherein the processing result indicates a degree of contribution of each of a plurality of values included in the sensing data to a likelihood of each of the 25at least one recognition result candidate that is output. (See Zintgraf Figure 4).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Ren to include Zintgraf’s visualization.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Ren in this manner in order to be able to understand classification decisions of the neural network.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
. 

Allowable Subject Matter
Claim 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 6, the applied art does not teach or suggest “lowering the threshold, in a case where a total number of recognition result candidates selected from the plurality of recognition result, candidates 15based on the relationship, the likelihood, and the threshold is less than or equal to a predetermined number; and selecting the at least one recognition result candidate, based on the relationship, the likelihood, and the threshold lowered.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/           Primary Examiner, Art Unit 2665